ORDER

PER CURIAM.
The Director of Revenue (“the Director”) appeals from the trial court’s judgment reinstating the driving privileges of Kyle Everret Phillips (“Phillips”). The Director argues the trial court erred in finding the breathalyzer test was improperly administered pursuant to 19 CSR 25-30.060 and its judgment misapplied of the law.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The judgment of the trial court is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).